AO 93 (Rev. 11/13)Search and Seizure Warrant
                                                                                                                                 " <     b.iJ


                                           United States District Court
                                                                                                             I iifl
                                                               Eastern District of Virginia                  Ujf                              2- ib

                  In the Matter ofthe Search of
              (Briefly describe the property to be searched
                                                                                        Case No.   1:19-SW-118
            Information related to an account described in
       Attachment A that is stored in premises controlled by
                            Google LLC

                                                  SEARCH AND SEIZURE WARRANT

To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
ofthe following person or property located in the                          Northern            District of                     California
(identify the person or describe the property to be searched and give its location)'.

      See attachment A




          I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized)'.
      See attachment B




          YOU ARE COMMANDED to execute this warrant on or before                                                                 (not to exceed 14 days)
      ^in the daytime 6:00 a.m. to 10:00 p.m.                  □ at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to              The Honorable Michael S. Nachmanoff             .
                                                                                                      (United States Magistrate Judge)

     □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
       □ for           days (not to exceed 30)      □ until, the facts justifying, the later specific date of            ;•                     ^yiv
                                                                                                          /s/
                                                                                           Michael S. Nachmanoff
Date and time issued:
                                               /I g II                                   —United States MagistratR .ii irige
                                                                                                                Judge's signature


City and state:              Alexandria, Virginia                                        Honorable Michael Nachmanoff, U.S. Magistrate Judge
                                                                                                              Printed name and title
AO 93 (Rev. 11/13)Search and Seizure Warrant(Page 2)

                                                                 Return

Case No.:                              Date and time warrant executed:        Copy of warrant and inventory left with:
   1:19-SW-118

Inventory made in the presence of:
                                               5a           ^u^cojNtr
Inventory ofthe property taken and name of any person(s) seized:




                                                              Certification



         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:
                                                                                     Executing officer's signature

                                                                                          P hB-dc&ucr.
                                                                                        Printed name and title
                                    ATTACHMENT A


                 DESCRIPTION OF THE ITEMS TO BE SEARCHED


      This warrant applies to information associated with the account

yassernader93@gmail.com which are stored at premises owned, maintained, controlled, or

operated by Google,LLC,an e-mail provider headquartered at 1600 Amphitheatre Parkway

Mountain View, CA 94043.
                                         ATTACHMENTS


                                          Items to be Seized


1.        Information to be disclosed:

          To the extent that the information described in Attachment A is within the possession,

custody, or control of Google, LLC,headquartered at 1600 Amphitheatre Parkway Mountain

View,CA 94043 for the account or identifiers listed in Attachment A:

     a.      The contents of all e-mails stored in the account(including attachments),including

             copies ofe-mails sent to and fi*om the account, draft e-mails, the source and

             destination addresses associated with each e-mail, the date and time at which each e-

             mail was sent, and the size and length ofeach e-mail;

     b.      Any deleted emails, including any information described in subparagraph "a," above;

     c.      All records or other information regarding the identification ofthe accoxmt,to include

             full name,physical address, telephone numbers and other identifiers, records of

             session times and durations, the date on which the account was created, the length of

             service,the types ofservice utilized, the P address used to register the account,log

             in P addresses associated with session times and dates, account's status, alternative

             e-mail addresses provided during registration, methods ofconnecting,log files, and

             means and source ofpayment(including any credit or bank accoimt number);

     d.      All records or other information stored by the account,including but not limited to ,

             push tokens, chat logs, address books,contact and buddy lists, calendar data, pictures,

             videos and files;

     e.      The content of any and all cloud storage accoimt;

     f.      All records pertaining to voice transactions/calls;
    g.        All records pertaining to communications between Google and any person regarding

              the accoimt,including contacts with support services and records ofactions taken.


 n.      Information to be seized by the government

         1.       All information described above in Section I, including correspondence, records,

documents, photographs, videos, electronic mail, chat logs, and electronic messages that

constitutes firuits, evidence and instrumentalities of violations of 18 U.S.C. §§ 2252(a)(1)and

(b)(1)(transportation of visual depictions of minors engaged in sexually explicit conduct);

2252(a)(2)and(b)(1)(receipt and distribution of visual depictions of minors engaged in sexually

explicit conduct); 2252(a)(4)(B) and (b)(2)(possession ofand access with intent to view a visual

depiction ofa minor engaged in sexually explicit conduct); 2252A(a)(l)and(b)(1)

(transportation of child pornography); 2252A(a)(2)(A) and (b)(1)(distribution and receipt of

child pornography); and 2252A(a)(5)(B) and (b)(2)(possession ofand access with intent to view

child pornography)including, for each account or identifier listed on Attachment A,information

pertaining to the following matters,including attempting arid conspiring to engage in the

following matters:

                   a. Any and all data, records, communications or information reflecting

                       evidence, fiuits, instrumentalities, and contraband of the crimes hsted

                       above;

              2. Credit card and other financial information including but not limited to bills and

                 payment records;

              3. Evidence of who used, owned, or controlled the account or identifiers listed on

                 Attachment A;

              4. Evidence ofthe times the account or identifiers listed on Attachment A was used;
5.. Passwords and encryption keys, and other access information that may be

   necessary to access the account or identifiers listed on Attachment A and other

   associated account.
